FILED
                           NOT FOR PUBLICATION                               FEB 25 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LORRAINE MANATT,                                 No. 12-16668

              Plaintiff - Appellant,             D.C. No. 3:10-cv-00505-LRH-
                                                 VPC
 v.

STATE OF NEVADA, ex rel its                      MEMORANDUM*
Department of Business and Industry,
Division of Industrial Relations,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                           Submitted February 8, 2016**
                             San Francisco, California

Before: HAWKINS and MURGUIA, Circuit Judges and BREYER,*** District
Judge.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Charles R. Breyer, United States District Judge for the
Northern District of California, sitting by designation.
      Lorraine Manatt, a former industrial hygienist with the Nevada Department of

Business and Industry (the “Department”), appeals the district court’s grant of

summary judgment in favor of the Department on Manatt’s retaliation claim brought

under Title VII of the Civil Rights Act of 1964. See 42 U.S.C. § 2000e–3(a).

      We agree with the district court that Manatt failed to raise a genuine issue of

material fact on whether the “adverse employment actions” taken by the Department

were motivated by Manatt reporting a racist video that another employee had shown

at her workplace. See Ray v. Henderson, 217 F.3d 1234, 1240 (9th Cir. 2000). Even

assuming Manatt had made a prima facie case of retaliation, she also failed to raise a

genuine issue of material fact on whether the reasons offered by the Department for

its actions were a pretext for unlawful discrimination. See Steiner v. Showboat

Operating Co., 25 F.3d 1459, 1464–65 (9th Cir. 1994). The district court thus

properly granted summary judgment in favor of the Department on Manatt’s Title VII

retaliation claim.

      AFFIRMED.